Citation Nr: 0639327	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  98-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to disability compensation for residuals of 
removal of a fibrotic lesion of the right shoulder, pursuant 
to the provisions of 38 U.S.C.A. § 1151.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Klinefelter's syndrome with impotence.  


REPRESENTATION

Appellant represented by:	John Self, Attorney





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1976 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in a March 1997 decision, 
the RO determined that new and material evidence sufficient 
to reopen a previously denied claim for service connection 
for Klinefelter's syndrome had not been received.  Also, by 
an October 1998 determination, the RO determined that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for a psychiatric disorder had 
not been received.  Additionally, by a May 1999 decision, the 
RO denied the issue of entitlement to disability compensation 
for residuals of removal of a fibrotic lesion of the right 
shoulder, pursuant to the provisions of 38 U.S.C.A. § 1151.  

In March 2001, the Board remanded the Klinefelter's syndrome 
and psychiatric disorder claims to the RO for further 
evidentiary and due process development pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  In the 
Introduction portion of the March 2001 Remand, the Board 
noted that, although a statement of the case (SOC) had been 
issued in May 2000 with regard to the veteran's section 1151 
claim, he had not filed a substantive appeal for this issue.  
As the veteran had not perfected an appeal of the denial of 
his section 1151 claim, the Board did not have jurisdiction 
of the issue.  However, upon return of the veteran's claims 
folder to the RO, a substantive appeal which the veteran had 
submitted in June 2000 with regard to his section 1151 claim 
was associated with his file.  

Thereafter, in December 2003, the Board determined that new 
and material evidence sufficient to reopen a previously 
denied claim for service connection for a psychiatric 
disorder had been received.  As such, the Board reopened this 
issue and remanded the de novo service connection claim 
(along with the Klinefelter's syndrome and section 1151 
claims) to the RO for further evidentiary and due process 
development pursuant to the VCAA.  Following completion of 
the requested actions, the RO, in October 2005, returned the 
veteran's claims folder to the Board for further appellate 
review of the issues on appeal.  

The issue of whether new and material evidence sufficient to 
reopen a claim of entitlement to service connection for 
Klinefelter's syndrome with impotence has been received will 
be addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Although variously diagnosed over time, the veteran's 
only currently diagnosed psychiatric disorder is a 
schizotypal personality disorder.  

2.  The veteran did not exhibit a chronic psychiatric 
disorder in service or a psychosis within one year after 
discharge from such service, and a chronic psychiatric 
disorder is not otherwise associated with his active duty.  

3.  The veteran does not exhibit additional disability in the 
form of residuals of removal of a fibrotic lesion of the 
right shoulder that is proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated in 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.127 (2006).  

2.  The criteria for an award of compensation benefits for 
residuals of removal of a fibrotic lesion of the right 
shoulder, pursuant to the provisions of 38 U.S.C.A. § 1151, 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. § 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The VCAA, which was enacted on November 9, 2000, eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Since the 
enactment of the law, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present case, an April 2004 letter informed the 
veteran of the type of evidence necessary to support the 
service connection and § 1151 issues on appeal.  This 
document also notified the veteran that the RO would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these claims but that he must provide enough 
information so that the agency could request the relevant 
records.  The letter also informed the veteran of his 
opportunity to submit "any evidence in . . . [his] 
possession that pertains to . . . [his] appeal."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Except as otherwise noted below, the Board finds that the 
April 2004 letter satisfied all VCAA notice requirements, and 
that any defects in the letter were non-prejudicial to the 
veteran.  

The Board does acknowledge that the veteran has not received 
notice of the type of evidence necessary to establish the 
degree of disability (element #4) and the effective date of 
the disability (element #5).  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506.  However, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision of his service connection and 
§ 1151 claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Because, as found below, the evidence of record does 
not support the grant of service connection for a psychiatric 
disorder, or the award pursuant to 38 U.S.C.A. § 1151 of 
disability compensation for residuals of removal of a 
fibrotic lesion of the right shoulder, no ratings or 
effective dates will be assigned for either condition.  Thus, 
there can be no possibility of any prejudice to the veteran.  

With respect to the matter of timing, the Court has held that 
VCAA notice should be provided to a claimant before the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini II.  See also 
VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  In the present case, the April 
2004 letter was furnished to the veteran after the agency's 
initial denial of the psychiatric disorder issue on appeal in 
October 1998 and the right shoulder disability issue on 
appeal in May 1999.  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Importantly, the claimant 
has the right to VCAA content complying notice and proper 
subsequent VA process, and this notification requirement has 
been done, as discussed above.  Although the notice provided 
to the veteran in April 2004 was not given prior to the first 
adjudication of the service connection and section 1151 
issues on appeal, the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated by a supplemental statement of the case (SSOC) 
in April 2005.  A period of 60-days was provided to respond 
following the issuance of the SSOC, thus giving the veteran 
the opportunity to fully participate in the readjudication of 
his claims.  In addition, the veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his service connection and 
section 1151 claims and to respond to VA notices.  Therefore, 
the Board finds that to decide the service connection and 
section 1151 issues on appeal at this time would not be 
prejudicial to the veteran.  Moreover, neither the veteran 
nor his representative has argued or contends otherwise.  See 
VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
service connection and section 1151 claims on appeal.  
Although additional post-service private medical records were 
received and associated with the veteran's claims folder 
following the issuance of the SSOC in April 2005, the veteran 
stated in March 2006 that he "waive[s] . . . [his] right to 
have . . . [his] case remanded to the [agency of original 
jurisdiction] AOJ for review of the new evidence that was 
submitted in . . . [his] appeal."  In so waiving, the 
veteran "acknowledged that the Board may, in considering any 
newly submitted evidence in the first instance, deny . . . 
[his] appeal."  The veteran specifically requested that the 
Board proceed with the adjudication of his appeal.  
Consequently, the Board finds that a remand to accord the RO, 
through the Appeals Management Center (AMC), an opportunity 
to re-adjudicate the service connection and section 1151 
claims based on the new evidence submitted, and then issue 
another SSOC upon any further denial of these claims, is not 
required.  See 38 C.F.R. § 20.1304(c) (2006).  

Additionally, all relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  Further, the veteran has been 
accorded pertinent VA examinations.  Accordingly, the Board 
finds that VA has satisfied its duties to notify and to 
assist the veteran in the development of the service 
connection and section 1151 claims on appeal.  The Board will 
proceed, therefore, to adjudicate the issues of entitlement 
to service connection for a psychiatric disorder, and 
entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of removal of a fibrotic 
lesion of the right shoulder, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection For A Psychiatric Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2006).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

In addition, service connection for certain diseases, such as 
a psychosis, may also be established on a presumptive basis 
by showing that the disorder manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Throughout the current appeal, the veteran has asserted that 
he has a psychiatric disorder characterized as schizophrenia 
and that this disability began during his active military 
duty.  In fact, the veteran has maintained that he was 
discharged from active military duty due to his psychiatric 
symptoms.  See, e.g., May 2000 hearing transcript (T.) 
at 3-5, 8-9.  

In support of these contentions, the veteran submitted lay 
statements from family members, including his brothers, 
father, and aunt.  In these documents, the relatives 
explained that, prior to entering service, the veteran was 
friendly, happy, outgoing, and cooperative.  After coming 
home from service, however, the veteran was depressed, seemed 
to want to live a secluded (or solitary) life, did not finish 
tasks that he had started, had no desire to be active or 
ambitious, and was frequently changing jobs.  

As a preliminary matter, the Board observes that, in May 1976 
approximately two months prior to entrance into active 
military duty, the veteran received private treatment for 
"nerves" as well as feelings of having "ants crawling all 
over . . . [him]."  However, at the enlistment examination 
conducted in June 1976, the veteran described no psychiatric 
symptomatology, and this evaluation demonstrated that his 
psychiatric system was normal.  In addition, a screening 
evaluation completed approximately five weeks later in July 
1976 provided no findings of significant psychopathology.  
Based on this evidence, the Board finds that the veteran is 
entitled to the presumption of soundness at his entrance into 
service, and that aggravation of a preexisting condition is 
not for consideration.  

During service in March 1977, the veteran sought treatment 
for episodes of anxiety and agitation over the past two 
months, which he attributed to his concern about his family.  
In particular, the veteran explained that his parents were 
divorcing and that he was concerned about the well-being and 
financial situation of his mother who had cancer and was 
unable to care for herself.  The veteran also stated that, 
while he was motivated to remain in the Navy, he felt that he 
was needed at home for his mother's emotional and financial 
support.  A mental status examination demonstrated no 
evidence of suicidal or homicidal ideations, hallucinations 
or delusions, neurosis, psychosis, or organicity.  The 
examiner also concluded that the veteran did not appear to 
have an underlying personality disorder.  Instead, the 
examiner provided a diagnostic impression of an acute 
situational reaction with anxiety features.  

At the time of his separation examination in July 1978, the 
veteran's psychiatric system was found to be normal.  Two 
weeks later, however, the veteran was hospitalized for 
psychiatric treatment.  He described having at that time 
suicidal ideation, chronic unhappiness, feelings of 
helplessness due to his parents' divorce five months earlier 
as well as the fact that his mother was dying of cancer.  
Following treatment, the veteran was discharged with 
diagnoses of a borderline personality organization, as well 
as transient situational disturbance.  

An August 1978 Medical Board evaluation confirmed a primary 
diagnosis of a borderline personality disorder as well as a 
secondary diagnosis of an adjustment reaction to a stressful 
adult life situation.  These conditions were determined to 
have resulted in severe impairment and to have rendered the 
veteran unsuitable for service.  According to the report of 
this evaluation, there was no evidence of a psychosis or 
disabling neurosis throughout the hospitalization.  

In September 1978, the veteran was discharged from active 
military duty.  In January 1979, he underwent a VA 
examination at which time he made no psychiatric complaints.  
The examiner noted that the veteran had a history of 
psychiatric problems, evaluation, and treatment during 
service.  However, the post-service VA psychiatric 
examination conducted in January 1979 was "grossly normal," 
and the examiner did not diagnose a psychiatric disability at 
that time.  

A report of a May 1984 VA hospitalization for cardiovascular 
treatment includes a notation that the veteran has a history 
of a nervous breakdown during his Navy service.  According to 
the post-service record, the veteran was hospitalized for six 
months in the psychiatric ward, and, following the 
hospitalization, he was discharged from active military duty.  
A psychiatric disability was not diagnosed at the time of the 
May 1984 VA hospitalization.  

A private medical record dated in February 1985 includes a 
diagnosis of an anxiety tension state.  Additional VA medical 
records subsequently dated from May 1986 to May 2004 reflect 
treatment for, and evaluation of, a psychiatric condition 
variously diagnosed as a generalized anxiety disorder, 
schizoid personality traits, a schizotypal personality 
disorder, a depressive disorder not otherwise specified, a 
borderline personality disorder, an affective disorder, 
probable depression, a mood disorder, schizophrenia not 
otherwise specified, chronic paranoid schizophrenia, and 
dysthymia.  

At a September 2002 VA mental disorders examination, the 
veteran maintained that, while serving aboard a ship in 1977, 
a wrench hit his head and that, following this accident, he 
began to experience psychotic symptoms (including auditory 
and visual hallucinations), nervousness, and a personality 
change (including paranoid schizophrenia and a personality 
disorder) for which he sought treatment.  Current psychiatric 
symptomatology, according to the veteran, includes auditory 
and visual hallucinations, feelings of hopelessness, bad 
concentration, memory problems, paranoia (of "people . . . 
[being] after him,") nervousness, and anxiety.  Other than 
positive findings of a paranoid mood as well as auditory and 
visual hallucinations (as reported by the veteran), the 
mental status evaluation was negative.  The examiner 
diagnosed paranoid schizophrenia on Axis I and a personality 
disorder not otherwise specified on Axis II.  The examiner 
explained that the symptoms reported by the veteran support a 
finding of paranoid schizophrenia and that medical records 
indicate that the veteran had been receiving treatment for 
that disorder.  

At another VA mental disorders examination conducted in May 
2004 by a different examiner, the veteran did not discuss the 
purported in-service wrench injury to his head.  Instead, he 
reported an onset of psychiatric problems after being 
harassed by two men who served aboard the same ship on which 
he served.  He also described feelings of depression after 
his mother died in 1997.  According to the veteran, current 
psychiatric symptomatology includes intermittent trouble 
concentrating when reading as well as some inattentiveness.  
A mental status evaluation was negative, with no evidence in 
particular of delusions, paranoia, suicidal or homicidal 
ideations, real audiovisual hallucinations (although the 
veteran had previously made some vague descriptions of 
auditory and visual hallucinations), impairment in thought 
processes or communication, or looseness of association or 
communication.  

Based on these findings, as well as a detailed review of the 
evidence contained in the claims folder, the examiner 
concluded that an Axis I diagnosis is not appropriate.  
Rather, the examiner diagnosed a schizotypal personality 
disorder on Axis II.  In support of these conclusions, the 
examiner explained that "[t]here are numerous records [in 
the claims folder which] document . . . [the veteran's] lack 
of psychosis."  The examiner specifically stated that the 
veteran is not psychotic, although, in response to stress, he 
may sometimes experience (like other patients with a 
schioztypal personality disorder) transient psychotic 
symptoms which last minutes to hours.  In addition, the 
examiner explained that the numerous post-service medical 
records contained in the claims folder reflect treatment for 
anxiety, depression, and other dysphoric affects, which are 
symptoms associated with the veteran's schizotypal 
personality disorder.  The examiner also noted that "[i]t is 
not uncommon for people with a schizotypal personality 
disorder to be misdiagnosed [as] schizophrenic."  

Based on a review of the pertinent evidence, the Board finds 
that service connection is not warranted for an acquired 
psychiatric disorder.  Although the veteran has been 
variously diagnosed over the years with different psychiatric 
disabilities, the Board holds the findings of the May 2004 VA 
psychiatric examination to be the most compelling.  As found 
in that very detailed and thorough examination report, the VA 
examiner indicated that the veteran has a personality 
disorder and not a psychiatric disorder.  The examiner 
conducted a longitudinal review of the veteran's condition, 
discussing each of the various diagnoses he has had over 
time, including the diagnosis of dysthymia (depression) 
within one year of separation from service by James W. 
Ramage, Ph.D., and indicated that each of these diagnosed 
conditions actually represented "associated symptoms" of 
schizotypal personality disorder under Axis II, and not Axis 
I psychiatric disabilities.  In addition, the examiner 
expressed the opinion that any psychotic symptoms that the 
veteran may have experienced in the past represent transient 
episodes.  

Because "[p]atients with personality disorders often have 
associated symptoms that lead to an Axis I diagnosis being 
given," the May 2004 VA examiner indicated that "[i]t is 
not surprising the patient has had several Axis I diagnoses 
given in the past."  Looking at the history of the veteran's 
condition and the "pattern [exhibited] over time," 
including the results of psychological testing, it was the 
examiner's opinion that the veteran has "Schizotypal 
Personality Disorder and Paranoid Personality traits that 
were not caused by his military service.  Although any 
stress, including that in the military, could temporarily 
exacerbate a personality disorder, military service did not 
change the course of the [veteran's] personality 
disorder....The complaints before and during the military were 
most likely all part of the developing personality pathology 
...."  

As provided by governing regulations, personality disorders 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2006).  See also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the 
Secretary acted within statutory authority in establishing by 
regulation that personality disorders are not a disease 
within the meaning of veterans' benefits law; that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorders, is a 
valid exercise of the authority granted to the Secretary 
under 38 U.S.C.A. § 501; and that a personality disorder is, 
therefore, not the type of disease- or injury-related defect 
to which the presumption of soundness can apply).  In the 
present case, therefore, service connection for the veteran's 
diagnosed schizotypal personality disorder cannot be granted.  

In addition, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder.  As a consequence, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  While a September 2002 VA 
mental disorders examination made diagnoses of paranoid 
schizophrenia on Axis I, and a personality disorder not 
otherwise specified on Axis II, the Board finds the 
explanation included in the May 2004 examination report as to 
why this and similar diagnoses were medically incorrect in 
mistaking symptoms of the personality disorder as being 
independent Axis I psychiatric disabilities to be highly 
credible.  Moreover, as noted by the September 2002 examiner, 
the diagnosis made at that time was related, at least in 
part, to the veteran's report of having been hit in the head 
with a wrench during service, and it was recommended that VA 
verify this purported in-service accident.  A current review 
of all available service medical and personnel records, 
however, does not confirm the occurrence of any inservice 
event or injury involving a wrench injury.  Accordingly, the 
persuasiveness of the diagnosis contained in the September 
2002 VA examination report is greatly lessened, even putting 
aside the explanation provided by the May 2004 examiner.  

Furthermore, the Board finds that the May 2004, and not the 
September 2002, VA examination results are fully consistent 
with the diagnoses made both during and shortly after 
service.  The in-service August 1978 Medical Board found that 
the veteran had a borderline personality disorder, and that 
he was suffering an adjustment reaction to a stressful adult 
life situation.  No evidence of a psychosis or disabling 
neurosis was found during the in-service hospitalization that 
led to the veteran's discharge.  Shortly after discharge, in 
January 1979, a VA examination was conducted at which time 
the veteran reported no psychiatric complaints.  The 
diagnosis made at that time was a "grossly normal 
[examination]," and psychiatric disability was diagnosed at 
that time.  While a private clinician, James W. Ramage, 
Ph.D., did make a diagnosis of dysthymia during this same 
time period, the May 2004 VA examiner's medical opinion to 
the contrary persuasively explains why this and other Axis I 
diagnoses were incorrect and that any apparent psychiatric 
conditions were in actuality manifestations of the 
personality disorder.  

Accordingly, for the above reasons, the veteran's claim for 
service connection for a psychiatric disorder is denied.  
Further, because it was found by the May 2004 VA examiner 
that the veteran does not have an Axis I psychiatric 
disability, consideration of 38 C.F.R. § 4.127 (2006) 
("[D]isability resulting from a mental disorder that is 
superimposed upon ... a personality disorder may be service-
connected."), is not warranted.  


III.  Disability Compensation For Residuals Of Removal Of A 
Fibrotic Lesion Of The Right Shoulder, Pursuant To The 
Provisions Of 38 U.S.C.A. § 1151

Initially, the Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  In the present case, the veteran filed his claim for 
disability compensation for residuals of removal of a 
fibrotic lesion of his right shoulder, pursuant to the 
provisions of 38 U.S.C.A. § 1151, in March 1999.  
Consequently, the veteran's 1151 claim will be adjudicated 
based upon the current law.  See VAOPGCPREC 40-97 (Dec. 31, 
1997).

Under the current law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2006).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2006).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2006).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2006).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d) (2006).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (see 38 C.F.R. § 3.361(c)) and 
(i) that VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (2006).  

Throughout the current appeal in the present case, the 
veteran has contended that the surgery that he underwent to 
remove a cyst from his right shoulder at the VA Medical 
Center (VAMC) in Birmingham, Alabama was performed 
incorrectly.  In particular, the veteran has maintained that, 
as a result of this surgery, he now has additional right 
shoulder disability, including cancer (sarcoma) in that 
joint.  See T. at 7-8.  

Service medical records are negative for complaints of, 
treatment for, or findings of a right shoulder disability.  
In fact, the July 1978 separation examination demonstrated 
that the veteran's upper extremities were normal.  
Furthermore, the January 1979 VA general medical examination 
included no complaints, or findings, of a right shoulder 
disability.  

The first post-service evidence of right shoulder pathology 
is dated in November 1987, when the veteran complained of 
pain in this joint.  A history of a subcutaneous nodule on 
the posterior surface of the veteran's right shoulder which 
appeared to be superficial to his deltoid muscle was noted.  
Tendonitis was suspected.  X-rays taken of the veteran's 
right shoulder in December 1987 were negative, but a physical 
examination demonstrated the presence of a small mobile 
nodule posterior to the veteran's right shoulder.  In January 
1988, the veteran again sought treatment for complaints of 
right shoulder pain.  A physical examination of this joint 
demonstrated tenderness but no mass.  

Subsequently, in August 1991, the veteran sought further 
treatment for complaints of right shoulder pain.  A physical 
examination reflected the presence of an one-and-a-half 
centimeter tender nodule on the veteran's right shoulder.  On 
December 12, 1991, the veteran underwent an excision of a 
fibrotic nodule on the posterior portion of his right 
shoulder.  The nodule was removed in its entirety.  The 
veteran was found to have tolerated the procedure very well 
and returned to the "holding area" in satisfactory 
condition.  

Approximately one week later in December 1991, the sutures 
were removed, and the veteran was instructed to return for a 
follow-up evaluation in four weeks.  At a follow-up 
evaluation session one month later in January 1992, the 
excision of the fibrotic nodule on the veteran's right 
posterior shoulder was found to be in satisfactory condition.  

Thereafter, in May and June 1998, the veteran sought 
treatment for complaints of right shoulder pain at the area 
of the excision.  In March 1999, the veteran reported that 
his right shoulder "continue[s] to bother him."  

According to a November 1999 VA outpatient treatment record, 
the veteran had been receiving steroid injections for his 
right shoulder pain for the past three to four years.  On 
November 12, 1999, the veteran underwent a punch biopsy of a 
right posterior shoulder mass which was in the same location 
as the 1991 surgery.  The biopsy was unremarkable with no 
evidence of fibromatosis.  At a follow-up treatment session 
conducted one week later in November 1999, the veteran stated 
that he did not want general surgery to excise the lesion but 
preferred to see someone in plastic surgery.  A request was 
made for the next available appointment with the plastic 
surgery department.  

Magnetic resonance imaging completed on the veteran's right 
shoulder in January 2000 showed that the lesion was confined 
primarily to the subcutaneous fat.  In a February 2000 
report, the treating physician explained that the MRI had 
shown that the lesion "seeme[d] . . . to be encapsulated and 
[was] not entering into the surrounding muscle mass."  A 
pathology report dated approximately one week later in 
February 2000 includes a diagnosis of synovial sarcinoma.  In 
April 2000, the veteran underwent a radical excision of the 
right posterior shoulder liposarcoma with rotational 
trapezius flap, reconstruction, and split-thickness skin 
graft.  Subsequent medical records dated through January 2003 
reflect treatment for, and evaluation of, this disorder.  

According to the report of a VA muscles examination conducted 
in September 2002, the examiner diagnosed sarcoma of the 
right shoulder with radical excision and plastic repair of 
the joint.  The examiner expressed the opinion that "the 
malignancy tumor of the right shoulder was not diagnosed in a 
timely fashion and the treatment was inadequate.  [The 
veteran] had to seek treatment outside of the VA facility 
because of this."  In an October 2002 addendum, the examiner 
revised his opinion to state that "the malignant tumor of 
the right shoulder was not diagnosed in a timely fashion 
either because [the veteran] declined surgery or because 
plastic surgery failed to schedule."  Of significance, 
however, the examiner shortly thereafter completed a second 
addendum in which he explained that he had specifically 
reviewed a November 19, 1999, notation in the veteran's 
medical records which indicated that the veteran did not want 
general surgery to excise the lesion on his right shoulder, 
and that "he wished to wait and see plastic surgery and a 
plastic surg[eon].  [Appointment] was requested for next 
available time thus exonerating VA General [S]urgery."  he 
had preferred to wait until he could see a plastic surgeon, 
and that a request was made to accord the veteran a next 
available appointment with a plastic surgeon.  

Clearly, as the second October 2002 medical opinion addendum 
illustrates, when the VA examiner had the opportunity to 
review all pertinent medical records, he arrived at the 
conclusion that VA was not at fault with respect to either 
the quality or timeliness of the treatment provided for the 
veteran's right shoulder condition.  In support of this 
conclusion, the examiner cited the November 1999 VA 
outpatient treatment report in which the veteran specifically 
declined surgery to excise the lesion on his right shoulder 
and expressed a desire to wait until he could see a plastic 
surgeon.  Also, as the examiner noted, the November 1999 
report indicates that VA actively sought to accord the 
veteran (as per his request) the next available appointment 
with a plastic surgeon.  Significantly, the record contains 
no competent evidence refuting the VA examiner's October 2002 
medical opinion, or otherwise explaining how the VA's 
treatment was in any way negligent, substandard, or did not 
reflect the exercise of the degree of care that would be 
expected of a reasonable health care provider.  In addition, 
despite the initial opinion expressed, the final opinion 
provided by the September 2002 VA examiner was that the 
veteran's shoulder condition was not proximately caused or 
worsened due to VA's failure to timely diagnose and properly 
treat the disease or injury of his shoulder.  

Based on the above, the Board concludes that the veteran has 
not suffered "additional disability" that is proximately 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing medical treatment.  See 38 U.S.C.A. § 1151 
(West 2002).  Consequently, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to disability compensation benefits for 
residuals of removal of a fibrotic lesion of the right 
shoulder, pursuant to the provisions of 38 U.S.C.A. § 1151.  
His claim must, therefore, be denied.  




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  

Entitlement to disability compensation for residuals of 
removal of a fibrotic lesion of the right shoulder, pursuant 
to the provisions of 38 U.S.C.A. § 1151, is denied.  



REMAND

In an April 2004 letter, the RO noted that the Board 
initially denied the claim for service connection for 
Klinefelter's syndrome with impotence in August 1989 and 
that, therefore, "new and material" evidence was necessary 
for the agency to reconsider this claim.  Importantly, 
although the RO referenced the Board's initial denial of the 
veteran's service connection claim, the agency did not 
explain the basis of the Board's August 1989 decision.  The 
Court has held that the question of what constitutes material 
evidence sufficient to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Kent v. Nicholson, No. 04-0181 (U.S. Vet. App. Mar. 31, 
2006), slip op. at 10, citing Evans v. Brown, 9 Vet. 
App. 273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance), overruled, in part, 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) & Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) 
(stating that Hodge left intact the requirement that the 
evidence must be relevant to and probative of an issue that 
was a specified basis for the last final disallowance).  

Moreover, in the April 2004 letter, the RO stated that, to be 
"new," evidence must be submitted to VA for the first time 
and that, to be "material," evidence must "relate to an 
unestablished fact necessary to substantiate . . . [the] 
claim."  In particular, the RO explained that "[n]ew and 
material evidence must raise a reasonable possibility . . . 
that[,] when considered with all the evidence of record (both 
new and old), . . . the conclusion would change."  
Importantly, however, this standard is the new requirement 
which applies only to claims to reopen finally decided issues 
received on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2006).  

In the present case, the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for Klinefelter's syndrome with impotence was received at the 
RO in 1996.  Clearly, therefore, the old criteria pertinent 
to new and material claims is the correct standard to be used 
with regard to the veteran's claim to reopen the previously 
denied issue of entitlement to service connection for 
Klinefelter's syndrome with impotence.  According to the old 
criteria, new and material evidence consists of evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  

The RO, thus, employed the incorrect legal standard for 
adjudicating this new and material issue.  In addition, this 
action likely confused the veteran, thus rendering inadequate 
the notice VA was required to provide him under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2006).  See Kent v. Nicholson, No. 04-0181 (U.S. Vet. App. 
Mar. 31, 2006), slip op. at 13.  "Without . . . [adequate] 
notice, a claimant effectively would be deprived of an 
opportunity to participate in the adjudication process 
because he would not know what evidence was needed to reopen 
his claim."  Id. at 10.  In light of the foregoing, due 
process requires that this issue be remanded to the RO, 
through the AMC, for a corrective VCAA notification letter.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of whether new 
and material evidence has been received 
sufficient to reopen the claim of entitlement 
to service connection for Klinefelter's 
syndrome with impotence, the AMC should 
ensure that all notification and development 
action required by the VCAA are fully 
complied with and satisfied.  In particular, 
pursuant to the Court's decision in Kent 
v. Nicholson, No. 04-0181 (U.S. Vet. App. 
Mar. 31, 2006), the veteran should be 
informed of the basis of the Board's August 
1989 denial of his claim for service 
connection for Klinefelter's syndrome with 
impotence, as well as the type of new and 
material evidence necessary to reopen this 
previously denied issue.  See 38 C.F.R. § 
3.156(a) (effective prior to August 29, 
2001).  

2.  Thereafter, the AMC should re-adjudicate 
the issue of whether new and material 
evidence has been received sufficient to 
reopen the previously denied claim for 
service connection for Klinefelter's syndrome 
with impotence.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, the 
veteran and his attorney should be provided 
with an SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


